DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Pulley mount “500”
Pull coupler “3000”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 94 and 108-111 are objected to because of the following informalities:  
Claim 94, line 1, the preamble of the claim “A method” remains broad and does not place the method into an environment. It is noted that the method as claimed would read better if directed to a specific environment (i.e. “A method of installing a pull coupler into a zipper system of partition”).
Claim 94, line 20, “channel” should read –channel.—
Claim 108, line 1, the preamble of the claim “A method of assembling a system” remains broad and does not place the method into an environment. It is noted that the method as claimed would read better if directed to a specific environment (i.e. “A method of installing a partition system”).
Claim 109, line 1, the recitation “108 wherein” appears it should be –108, wherein”.
Claim 110, line 1, the recitation “108 wherein” appears it should be –108, wherein”.
Claim 110, line 3, “curtain;” should be –curtain.--.
Claim 111, line 1, the recitation “108 wherein” appears it should be –108, wherein”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96, 98, 103-105, and 108-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 96, lines 2-3, the recitation “to improve the flexibility” renders the claim indefinite because it is unclear as to exactly what the recitation encompasses.
Regarding claim 98, lines 2-3, the recitation “to improve the flexibility” renders the claim indefinite because it is unclear as to exactly what the recitation encompasses.
Claim 103, lines 2-3 and 3-4 (also claims 104 and 105), the recitations “can easily pass through” and “cannot easily pass through” render the claim indefinite because it is unclear what the boundaries of the recitations actually are. What does it mean to pass through easily vs. not pass through easily? Does pass through easily mean it has to have zero resistance?
Claim 108, lines 10, the recitation “communicates with” renders the claim indefinite because it is unclear as to exactly what this means. Does this mean the lower end has to contact the second pulley mount? On the other hand, can the lower end be connected to the second pulley mount through other structures? The claim has been 
Claim 110, lines 1-2, “a second portion” appears it should read –the second portion—if the claims are meant to be directed to the first and second portion of the elongated pull.

Allowable Subject Matter
Claims 94-111 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the claimed methods of installing an elongated pull and pull coupler. The prior art fails to teach a pull having both ends, the first end knotted within and the second end pulled through a channel, which are threaded through different sections of the pull coupler, as well as the ability of the pull coupler to couple with the zipper pull.
The prior art also fails to disclose method of installing a partition. The close prior art of Landrum teaches most of the claimed features including a lower end of a pole which “communicates” with a portion of the second pulley mount. Landrum fails to disclose a pull coupler that clamps the pull at the zipper pull. Landrum discloses providing a hook that is tied to the pull and that attaches the pull to the zipper pull by .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635